Citation Nr: 1413243	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for impingement syndrome with degenerative joint disease of the right shoulder (previously rated as limited motion of the right arm with right shoulder tendonitis), currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for psoriatic arthritis and degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for psoriatic arthritis and degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for degenerative disc disease with spondylosis of the lumbosacral spine (previously rated as lumbosacral strain), currently evaluated as 20 percent disabling.

5.  Entitlement to restoration of a 20 percent evaluation for psoriatic arthritis of the right hand, effective September 1, 2010, to include the issue of whether the reduction to a 10 percent evaluation was proper.

6.  Entitlement to restoration of a 20 percent evaluation for psoriatic arthritis of the left hand, effective September 1, 2010, to include the issue of whether the reduction to a 10 percent evaluation was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to June 1994.

The claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which proposed to reduce the Veteran's service-connected psoriatic arthritis of the hands from 20 percent to 10 percent each, and which denied the Veteran's right shoulder and knees claims.  The Veteran filed Notice of Disagreements (NODs) in March 2010, April 2010, May 2010, and July 2010.  In a subsequent August 2010 rating decision, the RO reduced the disability ratings for the Veteran's psoriatic arthritis of the hands from 20 percent to 10 percent each, effective September 1, 2010.  The August 2010 rating decision also denied the Veteran's lumbar spine and right shoulder claims.  The RO then issued a Statement of the Case (SOC) in January 2011, addressing the right shoulder and knees claims.  In February 2011, the Veteran submitted NODS regarding his hands and lumbar spine claims.  To date, the RO has not issued a SOC addressing the hands and lumbar spine claims.  In February 2011, the Veteran filed his Substantive Appeal regarding his right shoulder and knees claims.  Thus, the Veteran perfected a timely appeal of the right shoulder and knees claims.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

Following the RO's certification of this appeal to the Board in March 2011, the Veteran submitted additional medical evidence.  However, he waived his right to have the RO initially consider this evidence in a statement dated in February 2012.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

With the exception of the right shoulder claim, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 14, 2010, the Veteran's impingement syndrome with degenerative joint disease of the right shoulder was manifested by, at worst, forward flexion limited to 145 degrees, abduction limited to 130 degrees, internal rotation limited to 35 degrees, and external rotation limited to 80 degrees, even when considering his pain.

2.  Since August 14, 2010, the Veteran's impingement syndrome with degenerative joint disease of the right shoulder has been manifested by limitation of motion of the arm midway between the side and shoulder level.


CONCLUSIONS OF LAW

1.  Prior to August 14, 2010, the criteria for a disability rating in excess of 20 percent for the impingement syndrome with degenerative joint disease of the right shoulder (previously rated as limited motion of the right arm with right shoulder tendonitis) are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5201 (2013).

2.  Since August 14, 2010, the criteria for a 30 percent disability rating, but no higher, for the impingement syndrome with degenerative joint disease of the right shoulder (previously rated as limited motion of the right arm with right shoulder tendonitis) are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, prior to the initial adjudication of the Veteran's increased rating claim, a letter dated in October 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the October 2009 notice letter sent to the Veteran prior to the initial adjudication of his claim.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the right shoulder disability.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2013).  The evidence of record does not suggest that the Veteran's right shoulder disability has worsened since the last examination.  Consequently, another examination to evaluate the severity of this disability is not warranted because there is sufficient evidence already of record to fairly decide this claim insofar as assessing the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

Furthermore, the Veteran was afforded a Board hearing in February 2012.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issue as "entitlement to an increased rating for impingement syndrome with degenerative joint disease of the right shoulder."  See Board hearing transcript, page 4.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  See Board hearing transcript, page 1.  The representative then asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., a worsening of the disability's symptoms).  See Board hearing transcript, pages 4-9.  The representative also asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  See Board hearing transcript, page 5.  In addition, the representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony and his spouse's testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of September 1996 granted service connection for the Veteran's right shoulder disability.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 20 percent evaluation for his right shoulder disability under 38 C.F.R. § 4.71a, DC 5201.  He seeks an increased disability rating.   

At his Board hearing, the Veteran testified that he is right-handed.  See Board hearing transcript, page 6.  Therefore, his right shoulder disability affects his major joint.  

DC 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder.  Limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder.  Limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.  

Regarding DC 5201, the Federal Circuit recently issued a decision, in which they found that, "The plain language of section 4.71a confirms that a Veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to 'limitation of motion of' the arm."  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I (2013).  Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 30 percent for his service-connected right shoulder disability, effective August 14, 2010.  Id.  Specifically, since August 14, 2010, the Veteran's right shoulder disability has been manifested by limitation of motion of the arm midway between the side and shoulder level.  38 C.F.R. § 4.71a, DC 5201.

Specifically, at a VA joints examination on August 14, 2010, the Veteran's right shoulder displayed abduction (i.e., lifting the arm from the side of the body to the top of the head) limited to 90 degrees (normal is 180 degrees).  See 38 C.F.R. 
§ 4.71, Plate I.  In other words, at the VA examination, the Veteran was only able to lift his right arm midway between his side and shoulder level (i.e., 90 degrees).  Similarly, at his Board hearing, the Veteran also testified that he receives steroid shots for his right shoulder, which helps with his symptoms.  However, once the shot wears off, he can only lift his right arm half way from his side, and has constant pain.  See Board hearing transcript, pages 6-7.  In this regard, at a VA outpatient treatment visit in October 2011, the Veteran's ranges of motion of his right shoulder, prior to a steroid injection, were:  flexion limited to 88 degrees (normal is 180 degrees); and, abduction limited to 90 degrees (normal is 180 degrees).  These measurements demonstrate that the Veteran was only able to lift his right arm midway between his side and shoulder level (i.e., at most 90 degrees).  The remaining VA and private treatment records do not provide contrary evidence.  

Accordingly, based on the aforementioned evidence, the Board finds that the Veteran is entitled to a higher disability rating of 30 percent effective August 14, 2010, for his service-connected right shoulder disability.  As demonstrated by the aforementioned medical evidence, the record since that date demonstrates that the Veteran's right shoulder disability is manifested by limitation of motion of the arm midway between the side and shoulder level, to warrant a higher 30 percent rating.  38 C.F.R. § 4.71a, DC 5201.

However, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent prior to August 14, 2010, for his service-connected right shoulder disability.  Here, prior to August 14, 2010, there is no evidence of limitation of motion of the arm midway between the side and shoulder level (i.e., 90 degrees or less as normal range of motion is 180 degrees), to warrant a higher 30 percent rating.  38 C.F.R. § 4.71a, DC 5201.  Specifically, the Veteran was afforded a VA joints examination in November 2009.  At the examination, his ranges of motion of the right shoulder were:  forward flexion limited to 145 degrees; abduction limited to 130 degrees; internal rotation limited to 35 degrees; and, external rotation limited to 80 degrees, even when considering his pain.  The remaining VA and private treatment records do not provide contrary evidence.  Based on the aforementioned evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent prior to August 14, 2010, for his service-connected right shoulder disability.  As demonstrated by the medical evidence, the record does not show that, prior to August 14, 2010, the Veteran's right shoulder disability was manifested by limitation of motion of the arm midway between the side and shoulder level (i.e., 90 degrees or less), to warrant a higher 30 percent rating.  38 C.F.R. § 4.71a, DC 5201.

Additionally, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent since August 14, 2010, for his service-connected right shoulder disability.  Here, there is no evidence of limitation of motion of the arm to 25 degrees from the side, to warrant a higher 40 percent rating for the right shoulder disability.  38 C.F.R. § 4.71a, DC 5201.  Specifically, at the August 14, 2010, VA examination, the Veteran's ranges of motion of the right shoulder were:  abduction limited to 90 degrees; flexion limited to 100 degrees; external rotation limited to 70 degrees; and, internal rotation limited to 50 degrees.  At a VA outpatient treatment visit in October 2011, the Veteran's ranges of motion of his right shoulder, prior to a steroid injection, were:  flexion limited to 88 degrees (normal is 180 degrees); and, abduction limited to 90 degrees (normal is 180 degrees).  The remaining VA and private treatment records do not provide contrary evidence.  Accordingly, based on the aforementioned evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent since August 14, 2010, for his service-connected right shoulder disability.  As demonstrated by the aforementioned medical evidence, the record does not demonstrate that the Veteran's right shoulder disability is manifested by limitation of motion of the arm to 25 degrees from the side, to warrant a higher 40 percent rating.  38 C.F.R. § 4.71a, DC 5201.
In forming this decision, the Board has considered the Veteran's complaints of pain in the right shoulder.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants higher disability ratings under DC 5201.  38 C.F.R. § 4.71a.  

Specifically, at the November 2009 VA examination, the Veteran reported daily pain in his right shoulder that interfered with his ability to sleep.  He also described pain with overhead activity.  The Veteran denied any flare-ups or instability.  His activities of daily living were not affected.  The November 2009 VA examiner determined that the Veteran had pain throughout his ranges of motion of the right shoulder, with pain more severe at the end of the range.  However, the examiner found that the Veteran did not have additional limitation of motion of the right shoulder following repetitive use of the joint.  Similarly, at the August 2010 VA examination, the Veteran reported pain that was worse with overhead activities and with waxing the car.  These were the only activities of daily living that were affected.  He denied any instability or assistive devices.  He described flare-ups with increased activity occurring throughout the night.  The August 2010 VA examiner determined that the Veteran's ranges of motion of the right shoulder were not additionally limited following repetitive use, although he did have pain on ranges of motion.  

Given that the Veteran was able to achieve the aforementioned ranges of motion of the right shoulder on examination despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current scheduler disability ratings throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with higher disability ratings.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the right shoulder to warrant higher disability ratings.  Accordingly, the evidence of record does not support the assignment of higher disability ratings for the right shoulder disability based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board has considered other DCs in an effort to determine whether the Veteran might be entitled to higher disability ratings under another Code throughout the entire appeal.  

In this regard, DC 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees and can reach mouth and head, is rated as 30 percent for the major shoulder; intermediate ankylosis, between favorable and unfavorable, is rated as 40 percent for the major shoulder; and, unfavorable ankylosis with abduction limited to 25 degrees from side, is rated as 50 percent for the major shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a, DC 5200 (2013).  Throughout the entire appeal, the Veteran's right shoulder has not been ankylosed, as the Veteran had ranges of motion, albeit limited, in the right shoulder.  Further, none of the VA examiners found that the Veteran's right shoulder joint was ankylosed.  The remaining medical evidence of record does not provide contrary evidence to that described above.  38 C.F.R. § 4.71a, DC 5200.

DC 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder.  Malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder.  38 C.F.R. § 4.71a, DC 5202 (2013).  DC 5203 also provides ratings for other impairment of the clavicle or scapula.  Nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder.  Dislocation of the clavicle or scapula with loose movement is also rated as 20 percent for the major shoulder.  38 C.F.R. 
§ 4.71a, DC 5203.  None of the VA examiners found that the Veteran's right shoulder was manifested by malunion, nonunion, or recurrent dislocations, even after X-rays were obtained at each examination.  The remaining medical evidence of record does not provide contrary evidence to that described above.  38 C.F.R. § 4.71a, DCs 5202, 5203.

Thus, the Board finds that there are no other Codes under which the Veteran would be entitled to a higher disability rating at any time during the appeal.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected right shoulder disability more nearly met or nearly approximated the criteria for higher disability ratings, besides from those already assigned.  Accordingly, further staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the schedular criteria for a disability rating of 30 percent, but no higher, for the Veteran's service-connected right shoulder disability have been met since August 14, 2010.  The preponderance of the evidence is against the assignment of a rating in excess of 30 percent since August 14, 2010, and in excess of 20 percent prior to August 14, 2010, for the service-connected right shoulder disability at any time during the appeal period.  Thus, the claim is granted in part and denied in part.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III. Extraschedular and TDIU Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings of 20 percent and 30 percent for the Veteran's right shoulder disability fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the right shoulder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain and limitation of motion that affects his daily activities.  The regulations address limitation of motion, and the Veteran's pain upon motion was considered in assigning him his current disability ratings.  However, even with consideration of his pain, his ranges of motion of the right shoulder were not severe enough to warrant disability ratings in excess of 20 percent and 30 percent.  Thus, the Veteran's symptoms of pain and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).
Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, however, the Veteran has already been awarded a TDIU and he has not appealed the effective date assigned.  See August 2010 rating decision; see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).  Therefore, consideration of a TDIU is not warranted. 


ORDER

Prior to August 14, 2010, an evaluation in excess of 20 percent for the impingement syndrome with degenerative joint disease of the right shoulder (previously rated as limited motion of the right arm with right shoulder tendonitis) is denied.

Since August 14, 2010, entitlement to an increased disability rating of 30 percent, but no higher, for the impingement syndrome with degenerative joint disease of the right shoulder (previously rated as limited motion of the right arm with right shoulder tendonitis) is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Initially, the RO issued a rating decision in March 2010, which proposed to reduce the Veteran's service-connected psoriatic arthritis of the hands from 20 percent to 10 percent each.  In response, in March 2010, April 2010, May 2010, and July 2010, the Veteran submitted a NOD.  In a subsequent August 2010 rating decision, the RO reduced the disability ratings for the Veteran's psoriatic arthritis of the hands from 20 percent to 10 percent each, effective September 1, 2010.  The August 2010 rating decision also denied the Veteran's lumbar spine and right shoulder claims.  In February 2011, the Veteran submitted NODS regarding his hands and lumbar spine claims.  To date, the RO has not responded to these NODs with a SOC addressing these issues.  The Board finds that these claims must be remanded for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, the Veteran's last VA examination to assess the current severity of his service-connected bilateral knee disabilities was in August 2010.  This examination is now over three years old.  The Board finds that this examination is inadequate to address the current severity of the service-connected disabilities, particularly as the evidence suggests a worsening of the disabilities.  At his February 2012 Board hearing, the Veteran testified that his knees had worsened since the last VA examination, as he was now experiencing weakness and giving way of the knees and an inability to squat.  His private treatment records dated in February 2012 document "very limited active range of motion (ROM) of both knees" and muscle weakness, but do provide specific measurements that can be utilized to rate the Veteran's claims.  Accordingly, the evidence suggests a worsening of the disabilities since the last examination, and an additional VA joints examination is therefore necessary to determine the current severity of the service-connected bilateral knee disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Columbia, South Carolina, are dated from January 2012.  On remand, all pertinent records since this date should be obtained and added to the claims file.  The Veteran's private treatment records should also be updated upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's claims of:  (a) entitlement to an increased rating for degenerative disc disease with spondylosis of the lumbosacral spine (previously rated as lumbosacral strain), currently evaluated as 20 percent disabling; (b) entitlement to restoration of a 20 percent evaluation for psoriatic arthritis of the right hand, effective September 1, 2010, to include the issue of whether the reduction to a 10 percent evaluation was proper; and, (c) entitlement to restoration of a 20 percent evaluation for psoriatic arthritis of the left hand, effective September 1, 2010, to include the issue of whether the reduction to a 10 percent evaluation was proper.  Notify the Veteran of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeals of these claims.  

2.  Obtain all pertinent treatment records from the VAMC in Columbia, South Carolina, since January 2012 that have not been secured for inclusion in the record.  
Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.
3.  Update all recent private treatment records in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, provide a VA joints examination to the Veteran in order to assist in evaluating the severity of his service-connected psoriatic arthritis and degenerative joint disease of the knees.  The Veteran's claims folder must be reviewed by the examiner.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 
Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

5.  After the above actions have been completed, readjudicate the Veteran's knees claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


